DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 6/2/2020; 2/17/2021; 8/11/2021; 11/24/2021; 3/31/2021; ; 7/01/2022 have been fully considered.  Initialed copies of said IDSs are enclosed herein.

Drawings
The drawings filed 6/4/2020 are accepted.

Specification
The abstract of the disclosure is objected to because it is more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The tensile shear adhesive strength test set forth in claim 1 is not set forth with sufficient detail to allow one of ordinary skill in the art to duplicate the invention.  Specifically, the claims (and the disclosure as a whole) fail to set forth particular parameters which the skilled artisan would expect to effect the measurements of the adhesive strength.  For example, while the claim states that the substrate is an electromagnetic steel plate, it fails to set forth details about the steel plate that would be essential in duplicating the test;  the composition of the steel plate is not specified;  the orientation/non-orientation of the plate is not defined;  electromagnetic steel is often coated, but it is not clear from the claim whether the steel test piece is/is not coated and if so with what composition;  and the surface roughness of the test plate is not claimed/disclosed.   
The claims are further held to be indefinite because other details significant to the measurement of the tensile shear adhesive strength test  are not defined.  For example, the method by which the adhesive composition is applied (e.g. laminated; cast; extruded; etc) would be expected to affect the measured adhesive strength;  the area of the test plate covered by the adhesive composition;  the thickness of the adhesive composition applied;  the humidity; etc.
Claims 1-11 are further held to be indefinite because it is unclear what is meant by “superimposed thereon such that a length of a longer side end thereof is 10mm.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the adhesives described in applicant’s inventive examples (and extrapolated equivalence thereof) , does not reasonably provide enablement for any adhesive composition comprising any radical-polymerizable compounds, any radical polymerization initiator, and any phosphate compound represented by compound (c) in any relative amounts.  The skilled artisan would understand that adhesive characteristics are highly dependent upon the particulars of the adhesive composition, including the components utilized and the relative amounts of each component.  Such results cannot easily be extrapolated or predicated, even for seemingly minor adjustments to an adhesive composition.  Furthermore, applicant’s inventive examples are relatively similar to each other with regards to components and amounts utilized.  Applicant also provides little guidance on how to select components and amounts to achieve the claimed adhesive strength.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016-117851 (herein referred to as JP).
JP discloses in examples 1-5 a radical-polymerizable adhesive composition suitable for laminating and bonding steel plates, exhibiting a value of adhesive strength 53-55.9 MP.  The adhesive composition comprises: component (A): a radical-polymerizable compounds such as: epoxy di (meth) acrylate, component (B) : a radical-polymerization initiator peroxide based on cumene hydroperoxide; and component(C): a polymerizable phosphate compound having a group represented by the following general formula (1) or (2) of the present application 2-Hydroxyethyl methacrylate acid phosphate (0043-0050). The composition also encompasses anaerobic accelerator saccharin (0043-0050). 
The adhesion Strength Test is carried out on substrates being previously treated with 0.5 part of copper 2-ethylhexanoate is dissolved in 100 parts of acetone. JP is understood to inherently disclose the claimed tensile shear adhesive strength test  because the adhesive is compositionally identical to the claimed adhesive and because JP discloses Fe / Fe mating adhesive strength (MPa) being in the range of 53-55.9 MP. JP discloses in paragraph [0042] that particularly preferable applications include bonding application of a sleeve and a base member in a spindle motor mounted on a hard disk, coating application for fixing a stator wire of a spindle motor, fixing of a pivot and the like. 
With regards to claims 2-4, JP teaches the adhesive comprises a radical-polymerizable compounds such as: epoxy di (meth) acrylate.
With regards to claim 5, JP teaches the composition also encompasses anaerobic accelerator saccharin (0043-0050).
With regards to claim 6, JP is understood to implicitly discloses a glass transition temperature (Tg) higher than 60°C based on monomers species utilized and the description of the monomer composition being “high Tg “ monomers.
With regards to claim 8,  JP teaches the application of the adhesive on electromagnetic steel plates (claims and 0043-0050).
With regards to claim 9, JP discloses in paragraph [0042] that particularly preferable applications include bonding application of a sleeve and a base member in a spindle motor mounted on a hard disk, coating application for fixing a stator wire of a spindle motor, fixing of a pivot and the like.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016-117851 (herein referred to as JP), as applied to claims above.
JP is relied upon as above.  Specifically, JP relates to provide an anaerobic curable adhesive which improves the curing rate with a curing accelerator while maintaining high adhesion to metal in particular wherein for improving the high reliability of a rotor or a stator of a motor.  JP does not teach the claimed viscosity.  However, the skilled person knows how to adjust the viscosity of such composition to tailor the ease of application of such adhesives.
Claim(s) 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-334648 (herein referred to as JP’648) in view of  JP2016-117851 (herein referred to as JP).
JP’648 teaches a method for producing a thin metal sheet laminate which is a stator or rotor for a rotating electrical machine (claims;  0015-0017) wherein a press working oil is applied to one or both surfaces of a hoop material (claims;  0015-0017) and using an adhesive to laminate an electromagnetic steel plate and strip-shaped steel plate using a press molding machine (claims;  0015-0017).
JP-648 does not teach that the adhesive utilized should comprise the claimed adhesive.  However, JP discloses in examples 1-5 a radical-polymerizable adhesive composition suitable for laminating and bonding steel plates, exhibiting a value of adhesive strength 53-55.9 MP.  The adhesive composition comprises: component (A): a radical-polymerizable compounds such as: epoxy di (meth) acrylate, component (B) : a radical-polymerization initiator peroxide based on cumene hydroperoxide; and component(C): a polymerizable phosphate compound having a group represented by the following general formula (1) or (2) of the present application 2-Hydroxyethyl methacrylate acid phosphate (0043-0050). The composition also encompasses anaerobic accelerator saccharin (0043-0050).   It would have been obvious to one of ordinary skill in the art to utilize the adhesive of JP in the process of JP’648 because said adhesives have high adhesion to metal and improved curing rates (0001).
With regards to the claimed adhesion strength test, JP teaches an adhesion Strength Test which is carried out on substrates being previously treated with 0.5 part of copper 2-ethylhexanoate is dissolved in 100 parts of acetone. JP is understood to inherently disclose the claimed tensile shear adhesive strength test  because the adhesive is compositionally identical to the claimed adhesive and because JP discloses Fe / Fe mating adhesive strength (MPa) being in the range of 53-55.9 MP. JP discloses in paragraph [0042] that particularly preferable applications include bonding application of a sleeve and a base member in a spindle motor mounted on a hard disk, coating application for fixing a stator wire of a spindle motor, fixing of a pivot and the like.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,224,115 and WO91/05828A1 each teaches polymerizable adhesive compositions for steel iron  that comprises a radical polymerizable compound (a); a radical polymerization initiator (b), a phosphate compounds having a group represented by general formula (1) or (2) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649